DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to appeal brief filed on 04/12/2022. Claims 3, 10, 12, and 16-20 were canceled before.
Response to Arguments
Applicant’s arguments, filed 04/12/2022, with respect to claims 1-2, 4-9, 11, 13-15, and 21-28 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-2, 4-9, 11, 13-15, and 21-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “responsive to determining that the particular entry satisfies the condition, (i) selecting another entry, of the second plurality of entries in the second CAM, that includes invalid data, (ii) storing the content of the particular entry of the first plurality of entries in the first CAM to the another entry of the second plurality of entries in the second CAM to maintain the second data in the cache, and (iii) replacing the content of the particular entry in the first CAM with content associated with the first address of the first data to add the first data to the cache” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on pages 8-9 of the remarks filed on April 12, 2022.
Prior art references are Rivers US 2005/0044317 (“Rivers”) and Hu et al. US 2014/0325138 (“Hu”). These references are believed to be the closest references for the instant claimed invention.
Rivers is silent about the above-mentioned claim limitation and the Examiner relied on Hu to teach the entire above-noted claim limitation. However, upon closer examination, it appears that Hu is not teaching the claim limitation bolded above “and (iii) replacing the content of the particular entry in the first CAM with content associated with the first address of the first data to add the first data to the cache” as further explained below.
FIG. 1 of Hu illustrates data array 112 and tag array 110 of an L1 cache. Tag array 110 is implemented with a content-addressable-memory (CAM) which was mapped to the claimed first CAM. FIG. 2 of Hu illustrates a small tag replication buffer (TRB) 230 made using a CAM which was mapped to the claimed second CAM and which stores a small subset of tags present the in the tag array 110. Responsive to a hit in the L1 cache and the tag of the hit lacking in the TRB, a tag may be created in the TRB by storing the tag of the hit in the tag array 110 in a free (and invalid) entry in the TRB, paragraphs [0037] and [0073] of Hu. This step teaches the claim limitations “responsive to determining that the particular entry satisfies the condition, (i) selecting another entry, of the second plurality of entries in the second CAM, that includes invalid data, (ii) storing the content of the particular entry of the first plurality of entries in the first CAM to the another entry of the second plurality of entries in the second CAM to maintain the second data in the cache”.  Hu brings new entry into the L1 cache and thus stores the tag of the new entry in the tag array 110, paragraph [0026] and FIG. 1 of Hu, but does not teach “replacing … the particular entry…”. In other words, the tag that was created in the TRB responsive to a hit in the L1 cache and the tag lacking in the TRB, the tag remains in the tag array 110 and therefore, Hu does not teach “replacing … the particular entry…”.
Based on the Examiner’s search experience related to this case, there are a limited number of references that access a first cam and a second cam. That is why it is believed that Hu is the closest prior art.
It appears that Rivers in combination with Hu does not render independent claim 1 obvious. Therefore, claim 1 is allowable.
Independent claims 11 and 21 have similar recitations and these claims are allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132